In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                    No. 06-19-00164-CR



BOBBY CARL LENNOX AKA BOBBY CARL LEANOX, Appellant

                             V.

             THE STATE OF TEXAS, Appellee



           On Appeal from the 6th District Court
                 Lamar County, Texas
                 Trial Court No. 28256




        Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
       Bobby Carl Lennox was convicted of three counts of forgery of a financial instrument

and was sentenced to seventeen years’ imprisonment on each count, with the sentences to run

concurrently. In an opinion issued February 20, 2020, we reversed the portion of the judgments

imposing punishment and remanded the causes to the trial court for new punishment hearings.

       On March 9, 2020, the State filed a motion for rehearing. That motion remains pending

with this Court.

       On March 31, 2020, Lennox filed a motion pursuant to Article 44.04(h) of the Texas

Code of Criminal Procedure asking this Court to set bail pending final determination of his

appeal. See TEX. CODE CRIM. PROC. ANN. art. 44.04(h).

       We deny Lennox’s motion as prematurely filed. Article 44.04(h) states:

       (h)     If a conviction is reversed by a decision of a Court of Appeals, the
       defendant, if in custody, is entitled to release on reasonable bail, regardless of the
       length of term of imprisonment, pending final determination of an appeal by the
       state or the defendant on a motion for discretionary review. If the defendant
       requests bail before a petition for discretionary review has been filed, the Court of
       Appeals shall determine the amount of bail. If the defendant requests bail after a
       petition for discretionary review has been filed, the Court of Criminal Appeals
       shall determine the amount of bail. The sureties on the bail must be approved by
       the court where the trial was had. The defendant’s right to release under this
       subsection attaches immediately on the issuance of the Court of Appeals’ final
       ruling as defined by Tex. Cr. App. R. 209(c).

TEX. CODE CRIM. PROC. ANN. art. 44.04(h). Under Article 44.04(h), Lennox’s right to release

does not attach until such time as this Court issues its final ruling. Because the State’s motion

for rehearing remains pending, the final ruling of this Court has yet to issue. See Tissier v.

Kegans, 789 S.W.2d 680 (Tex. App.—Houston [1st Dist.] 1990, no pet.) (court of appeals


                                                 2
decision reversing defendant’s conviction was not final, as state’s motion for rehearing was still

pending); In re Keeter, 134 S.W.3d 250, 253 (Tex. App.—Waco 2003, orig. proceeding); see

Gomez v. State, No. 07-10-00116-CR, 2011 WL 1546861, at *1 (Tex. App.—Amarillo Apr. 25,

2011, order) (per curiam).

       We, therefore, deny Lennox’s motion for bail as premature.

       IT IS SO ORDERED.



                                                    BY THE COURT

Date: April 7, 2020




                                                3